Case: 14-31059      Document: 00512978597         Page: 1    Date Filed: 03/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31059
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 23, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SEBASTIAN RICHARDSON, also known as Bam Bam,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:94-CR-50068-2


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Sebastian Richardson, federal prisoner # 08744-035, appeals the district
court’s 18 U.S.C. § 3582(c)(2) reduction of his sentence in light of the Fair
Sentencing Act of 2010 from 420 months of imprisonment to 405 months of
imprisonment; his sentence falls within the reduced guidelines range.
       Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence “in the case of a defendant who has been sentenced to a term of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31059     Document: 00512978597      Page: 2   Date Filed: 03/23/2015


                                  No. 14-31059

imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission.” § 3582(c)(2); see United States v. Doublin, 572
F.3d 235, 237 (5th Cir. 2009). If the court determines that the movant is
eligible for a sentence modification pursuant to U.S.S.G. § 1B1.10, as it did in
this case, it must then consider the § 3553(a) factors to decide whether a
reduction “is warranted in whole or in part under the particular circumstances
of the case.” Dillon v. United States, 560 U.S. 817, 826-27 (2010); see United
States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). The district court’s decision
whether to reduce a sentence under § 3582(c)(2) is reviewed for an abuse of
discretion. Evans, 587 F.3d at 672.
      Contrary to Richardson’s assertions, the district court’s order shows that
it considered the § 3553(a) factors, and it was under no obligation to reduce his
sentence further. See Evans, 587 F.3d at 673. Nor was the district court
required to provide reasons for why it chose not to further reduce his sentence.
Id. at 674. Richardson fails to show that the district court abused its discretion.
Id. at 672.
      AFFIRMED.




                                        2